              Case 2:12-cv-01282-JLR Document 645 Filed 09/14/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. C12-1282JLR

11                                Plaintiff,             ORDER DIRECTING PAYMENT
                   v.                                    OF THE JUNE 2020 INVOICE
12
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The court hereby APPROVES the Seattle Monitoring Team’s June 2020 invoice

16   and DIRECTS the Clerk to pay the June 2020 invoice from funds on deposit in the

17   registry of the court regarding this case.

18          Dated this 12th day of September, 2020.

19

20                                                    A
                                                      JAMES L. ROBART
21
                                                      United States District Judge
22


     ORDER - 1
